DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 8-11, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5, and 8-11, the prior art failed to disclose or reasonably suggest the claimed optical sensor module particularly characterized by a metal wire that is looped above a top surface of the molding compound layer and connecting the pillar and a top electrode pad of the optical component.
Regarding claims 21-24, the prior art failed to disclose or reasonably suggest the claimed optical sensor module particularly characterized by an emitter mounted on a second landing pad of the module substrate; a pillar of stacked wireballs adjacent the PD; a second pillar of stacked wireballs adjacent the emitter; a molding compound layer laterally surrounding the pillar, the second pillar, and the PD, and the emitter on the module substrate; and a second wiring layer over the molding compound layer and connecting the second pillar and a second top electrode pad of the emitter.
Regarding claims 25-27, the prior art failed to disclose or reasonably suggest the claimed optical sensor module particularly characterized by a lateral stand-off distance between the pillar and the optical component is less than 30 µm.
Regarding claims 28-31, the prior art failed to disclose or reasonably suggest the claimed optical sensor module particularly characterized by a module substrate including a landing pad and an embedded controller chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896